Exhibit 10.3

FREESCALE SEMICONDUCTOR HOLDINGS

2011 OMNIBUS INCENTIVE PLAN

PERFORMANCE RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor, Ltd., a Bermuda exempted limited
liability company (the “Company”) and Gregg A. Lowe (the “Executive”):

R E C I T A L S:

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Share Units provided
for herein to the Executive pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.     Grant of Restricted Share Units.    The Company hereby grants to the
Executive, on the terms and conditions hereinafter set forth, units evidencing a
right to receive a target number of 74,487 Common Shares (each a “Share” and
collectively, the “Shares”) (or a lesser number of Shares, or no Shares
whatsoever), based on the Company’s achievement of the performance goals set
forth on Appendix A hereto (the “Performance Goals”), which Appendix A is
incorporated by reference herein and made a part hereof, all in accordance with
the terms and conditions of this Agreement (the “Restricted Share Units” or
“Restricted Share Unit Award”). Shares corresponding to the Restricted Share
Units granted herein are in all events to be delivered to the Participant only
after the Performance Goals have been achieved and certified as described in
Section 3 and the Participant has become vested in the Restricted Share Units
pursuant to Section 4 or Section 5 below.

2.     Performance Period.    For purposes of this Agreement, the term
“Performance Period” shall collectively refer to each of the following periods:

(a) Beginning on the Date of Grant and ending on December 31, 2012 (the “First
Performance Period”);

(b) Beginning January 1, 2013 and ending December 31, 2013 (the “Second
Performance Period”); and

(c) Beginning January 1, 2014 and ending December 31, 2014 (the “Third
Performance Period”).

 

1



--------------------------------------------------------------------------------

3.     Performance Goal.

(a) To the extent, if any, the applicable Performance Goals have been achieved
for a Performance Period, and subject to compliance with the requirements of
Section 4, the Participant will be entitled to receive from 0 to 1 (such number,
the “Share Delivery Factor”) Shares for each of the Restricted Share Units
applicable to such Performance Period as follows:

(i) in the First Performance Period, 33% of the aggregate number of Restricted
Share Units;

(ii) in the Second Performance Period, 33% of the aggregate number of Restricted
Share Units; and

(iii) in the Third Performance Period, 34% of the aggregate number of Restricted
Share Units.

(b) The Compensation and Leadership Committee of the Company’s Board shall, as
soon as practicable following the last day of each Performance Period, certify
(i) the extent, if any, to which the Performance Goals have been achieved and
(ii) the Share Delivery Factor and resulting number of whole Shares, if any,
which the Participant shall be entitled to receive with respect to each
Restricted Share Unit applicable to the Performance Period. In the event the
Share Delivery Factor equals zero, the Restricted Share Units applicable to that
Performance Period shall be cancelled and of no effect following the end of the
corresponding Performance Period. Such certification shall be final, conclusive
and binding on the Participant, and on all other persons, to the maximum extent
permitted by law.

4.     Restrictions and Vesting Period.

(a) Restrictions and Transferability. The Restricted Share Unit Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Executive otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Restricted Share Unit Award to
heirs or legatees of the Executive shall be effective to bind the Company unless
the Administrator shall have been furnished with written notice thereof and a
copy of such evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.

(b) Vesting Period. Subject to the Executive’s continued employment with the
Company, or except as otherwise provided below, to the extent that the
Performance Goals for the Performance Period have been achieved and certified,
the Restricted Share Unit Award shall vest on the third anniversary of the Date
of Grant. The portion of the Restricted Share Unit Award that becomes vested is
hereinafter referred to as the “Vested Portion.”

(c) Settlement of Restricted Share Units. Shares shall be delivered (provided,
that such delivery is otherwise in accordance with federal and state securities
laws) with respect to the Vested Portion of the Restricted Share Unit Award as
soon as practicable following the vesting date, but in no event later than
thirty (30) days following such vesting date.

 

2



--------------------------------------------------------------------------------

(d) No Shareholder Rights. The Executive shall have no rights of a shareholder
of the Company with respect to the Restricted Share Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the
settlement date of the Restricted Share Units. In the event that the
Administrator approves an adjustment to the Restricted Share Unit Award pursuant
to Section 5 of the Plan, then in such event, any and all new, substituted or
additional securities to which Executive is entitled by reason of the Restricted
Share Unit Award shall be immediately subject to the restrictions and the
Vesting Period set forth in Sections 4(a) and (b) above with the same force and
effect as the Restricted Share Unit Award subject to such restrictions
immediately before such event.

5.     Termination of Employment.

(a) General. If the Executive’s employment is terminated for any reason, the
Restricted Share Unit Award shall, to the extent not then vested (after giving
effect to the provisions of this Section 5), terminate upon such termination of
employment.

(b) For Cause. The Restricted Share Unit Award (including any Vested Portion
thereof) shall terminate and be forfeited upon the Company’s notification to the
Executive of the Executive’s termination of employment by the Company for Cause.

(c) Change in Control.

(i) Notwithstanding any other provisions of the Plan or this Agreement to the
contrary, in the event that the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason, in
either case within (y) twenty-four months following a Change in Control or
(z) the nine month period prior to a Change in Control but subsequent to such
time as negotiations or discussions which ultimately lead to a Change in Control
have commenced, any partially completed Performance Period under this Restricted
Share Unit Award shall be deemed terminated and the Share Delivery Factor for
the Performance Period shall equal 1.0 and all unvested Restricted Share Units
shall become immediately vested. For purposes of this Agreement, “Cause” and
“Good Reason” shall have the meanings set forth in the Executive’s employment
agreement.

(ii) If the Restricted Share Unit Award is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, any partially completed Performance Period under this
Restricted Share Unit Award shall be deemed terminated and the Share Delivery
Factor for the Performance Period shall equal 1.0 and all unvested Restricted
Share Units shall become immediately vested. For purposes of this
Section 5(c)(ii), the Restricted Share Unit Award shall be considered assumed or
substituted for if, following the Change in Control, the Restricted Share Unit
Award is of comparable value and remains subject to the same terms and
conditions that were applicable to the Restricted Share Unit Award immediately
prior to the Change in Control except that the Restricted Share Unit Award
instead confers the right to receive common stock of the acquiring entity or in
the case of an amalgamation, the amalgamated company or its parent.

 

3



--------------------------------------------------------------------------------

(d) Forfeiture. Notwithstanding anything herein to the contrary, if the
Executive breaches any Restrictive Covenants applicable to the Executive
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) at any time in the two year period following Executive’s termination of
employment for any reason then (x) any Vested Portion then held by the Executive
shall be automatically forfeited, (y) any Shares acquired pursuant to the
Restricted Share Unit Award shall be automatically forfeited and (z) any
proceeds from the sale of Shares described in preceding clause (y), shall be
immediately repaid to the Company.

6.     Certain Covenants.    The Executive hereby agrees and covenants to
perform all of his obligations set forth in Exhibit A hereto (which is
incorporated by reference hereby) and acknowledges that the Executive’s
obligations set forth in Exhibit A constitute a material inducement for the
Company’s grant of the Restricted Share Unit Award to the Executive.

7.     No Right to Continued Employment.    The granting of the Restricted Share
Unit Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the employment of the Executive and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
employment of such Executive. The granting of the Restricted Share Unit Award
does not form part of and should in no way be construed as a term or condition
of employment. At all times, the Restricted Share Unit Award granted hereunder
is discretionary and does not imply that additional Restricted Share Unit Awards
will be awarded in the future.

8.     Restricted Share Unit Award Not Wages.    The value of any Restricted
Share Unit Award granted to Executive does not constitute and will not be
included as wages for the purposes of calculating any benefit or bonus provided
by the Company or the Executive’s employing subsidiary.

9.     Withholding.    The Executive will be required to pay to the Company or
any Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Share Unit
Award or under the Plan or from any compensation or other amount owing to the
Executive the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Share Unit Award
or any payment or transfer under or with respect to the Restricted Share Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Administrator to satisfy all obligations for the payment of such
withholding taxes.

10.     Securities Laws.    The issuance of any Shares hereunder shall be
subject to the Executive making or entering into such written representations,
warranties and agreements as the Administrator may reasonably request in order
to comply with applicable securities laws.

11.     Notices.    Any notice necessary under this Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Executive at the address appearing in the personnel records
of the Company for the Executive or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

4



--------------------------------------------------------------------------------

12.     Consent to Transfer of Data.    By accepting the Restricted Share Unit
Award, Executive consents to the transfer of personal data (including but not
limited to the employee’s name, address, birth date and hire date) and to the
processing of this personal data by the Company and the provider of the
Freescale equity recordkeeping system.

13.     Governing Law.    This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the State
of Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

14.     Consent to Jurisdiction.    All actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any New York state
or federal court sitting in the Borough of Manhattan in The City of New York.
The parties hereto hereby (a) submit to the exclusive jurisdiction of any state
or federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

15.     Acceptance.    This Agreement must be accepted by electronic signature
of the Executive in the Freescale equity recordkeeping system or the Executive
will have no right to the Restricted Share Unit Award provided for in this
Agreement. By accepting this Agreement the Executive consents to the electronic
delivery through the Freescale equity recordkeeping system of all documents
related to this Restricted Share Unit Award.

 

5



--------------------------------------------------------------------------------

Appendix A

Performance Goals

 

6



--------------------------------------------------------------------------------

Exhibit A – Restrictive Covenants

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and its Affiliates (collectively, the “Affiliated
Group”), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Executive
obtains during the Executive’s employment that is not public knowledge (other
than as a result of the Executive’s violation of this Section (a))
(“Confidential Information”). The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment, except with the prior written consent of the Company, or as
otherwise required by law or legal process or as such disclosure or use may be
required in the course of the Executive performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Executive shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel in writing (either his or the Company’s) that he is
legally required to so disclose. Upon his termination of employment for any
reason, the Executive shall promptly return to the Company all records, files,
memoranda, correspondence, notebooks, notes, reports, customer lists, drawings,
plans, documents, and other documents and the like relating to the business of
the Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Affiliated Group. The Executive agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with similarly situated employees, which then shall
supersede this paragraph (a).

(b) Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registerable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Executive (alone or jointly with
others) during the Executive’s

 

7



--------------------------------------------------------------------------------

employment with the Affiliated Group, and arising from or relating to such
employment or the business of the Affiliated Group (whether during business
hours or otherwise, and whether on the premises of using the facilities or
materials of the Affiliated Group or otherwise). The Executive shall promptly
and fully disclose to the Affiliated Group and to no one else all Developments,
and hereby assigns to the Affiliated Group without further compensation all
right, title and interest the Executive has or may have in any Developments, and
all patents, copyrights, or other intellectual property rights relating thereto,
and agrees that the Executive has not acquired and shall not acquire any rights
during the course of his employment with the Affiliated Group or thereafter with
respect to any Developments.

(c) Company Goodwill. The Executive recognizes and acknowledges that the
Affiliated Group has and continues to develop goodwill of substantial value
through efforts of employees, including the Executive. This goodwill includes,
but is not limited to, the identity and skill sets of its employees, its
relationships with employees and customers, intangible value attributable to its
products created by Executive and others, and the Affiliated Group’s brand and
reputation within the industry. Executive shall take no action to damage the
goodwill of the Affiliated Group or use it for personal benefit or the benefit
of competitors of the Affiliated Group.

(d) Non-Recruitment of Affiliated Group Employees. The Executive acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Executive shall not, at any time
during the Non-solicitation Restricted Period (as defined below), other than in
the ordinary exercise of his duties, without the prior written consent of the
Affiliated Group, directly or indirectly, solicit, recruit, or employ (whether
as an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Non-solicitation Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. This paragraph (d) shall not apply to
(i) recruitment of employees for the Affiliated Group, or (ii) the Executive’s
personal administrative staff who perform secretarial-type functions. A general
employment advertisement by an entity of which the Executive is a part will not
constitute solicitation or recruitment. The “Non-solicitation Restricted Period”
shall mean the period from the Date of Grant through the second anniversary of
the Executive’s termination of employment.

(e) Non-Competition – Solicitation of Business. Executive recognizes and agrees
that the Affiliated Group has provided Confidential Information to Executive and
has an interest in protecting this information from disclosure. Executive
further understands that the goodwill of the Affiliated Group is an interest
worthy of protection. For the protection of these and other interests, during
the Non-competition Restricted Period (as defined below), the Executive shall
not, either directly or indirectly, compete with the business of the Affiliated
Group by (i) becoming an officer, agent, employee, partner or director of any
other corporation, partnership or other entity, or otherwise render services to
or assist or hold an interest (except as a less than 3-percent shareholder of a
publicly traded corporation or as a less than 5-percent

 

8



--------------------------------------------------------------------------------

shareholder of a corporation that is not publicly traded) in any Competitive
Business (as defined below), or (ii) soliciting, servicing, or accepting the
business of (A) any active customer of any member of the Affiliated Group, or
(B) any person or entity who is or was at any time during the previous twelve
months a customer of any member of the Affiliated Group, provided that such
business is competitive with any significant business of any member of the
Affiliated Group. “Competitive Business” shall mean any person or entity
(including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The Affiliated Group designs,
manufactures, sells and licenses its products and technology worldwide. In
addition, Competitive Businesses, as defined above, are not tied or limited to
any specific geographic location. Accordingly, the scope of this Non-Competition
provision is worldwide. The “Non-competition Restricted Period” shall mean the
period from the Date of Grant through the second anniversary of the date of
termination of the Executive’s employment.

(f) Assistance. The Executive agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Executive will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Affiliated Group. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of any member of the Affiliated Group (or their actions),
regardless of whether a lawsuit has then been filed against any member of the
Affiliated Group with respect to such investigation. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by the Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section (f) shall be at mutually agreed to and
convenient times.

(g) Remedies. The Executive acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Executive further acknowledges and agrees that the
Executive’s breach of the provisions of this Exhibit A will cause the Affiliated
Group irreparable harm, which cannot be adequately compensated by money damages.
The Executive consents and agrees that the forfeiture provisions contained in
the Agreement are reasonable remedies in the event the Executive commits any
such breach. If any of the provisions of this Exhibit A are determined to be
wholly or partially unenforceable, the

 

9



--------------------------------------------------------------------------------

Executive hereby agrees that Exhibit A or any provision hereof may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the
provisions of this Exhibit A are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Affiliated Group’s right to enforce any such covenant in
any other jurisdiction.

 

10